DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller configured to” in claims 1, 4, 6-8, 10-13 and 16-18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification describes the controller as a physical structure (see pages 64-65, paragraphs 169-170).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7 and 10 of U.S. Patent No. 10,331,265. 

Claim 1 of Pending Application
Claim 1 of U.S. Patent 10,331,265
A system comprising:
A system comprising:
a substrate defining a unitary structure and comprising:
a substrate defining a unitary structure and comprising:

a top layer comprising an array of drive and sense electrode pairs;

a first layer:
a first layer:

arranged below the top layer; and
comprising a first spiral trace;
comprising a first spiral trace;

coiled in a first direction; and
defining a first end and a second end; and
defining a first end and a second end; and
a second layer:
a second layer:
arranged below the first layer; and
arranged below the first layer opposite the top layer; and
comprising a second spiral trace:
comprising a second spiral trace:
coiled in a second direction opposite the first direction;
coiled in a second direction opposite the first direction;
defining a third end and a fourth end, the third end electrically coupled to the second end of the first spiral trace; and
defining a third end and a fourth end, the third end electrically coupled to the second end of the first spiral trace; and
cooperating with the first spiral trace to form a multi-layer inductor defining a primary axis and a secondary axis;
cooperating with the first spiral trace to form a multi-layer inductor defining a primary axis and a secondary axis;

a cover layer arranged over the top layer and defining a touch sensor surface;
a first magnetic element: 
a first magnetic element:
arranged below the substrate;
arranged below the substrate;
defining a first polarity facing the multi-layer inductor;
defining a first polarity facing the multi-layer inductor;
extending along the primary axis of the multi-layer inductor; and
extending along the primary axis of the multi-layer inductor; and

arranged on a first side of the primary axis of the multi-layer inductor;
a second magnetic element: 
a second magnetic element:
arranged below the substrate adjacent the first magnetic element;
arranged below the substrate adjacent the first magnetic element;
defining a second polarity, opposite the first polarity, facing the multi-layer inductor; 
defining a second polarity, opposite the first polarity, facing the multi-layer inductor;
extending along the primary axis of the multi-layer inductor; and
extending along the primary axis of the multi-layer inductor; and
arranged on a second side of the primary axis of the multi-layer inductor; and
arranged on a second side of the primary axis of the multi-layer inductor; and
a controller configured to, 
a controller configured to:

read a set of electrical values from the set of drive and sense electrode pairs;

detect first input on the touch sensor surface based on the set of electrical values; and
in response to an input on a touch sensor surface arranged over the substrate, drive an oscillating voltage across the multi-layer inductor during a haptic feedback cycle to:
in response to detecting the first input, drive an oscillating voltage across the multi-layer inductor during a haptic feedback cycle to:

induce alternating magnetic coupling between the multi-layer inductor and the first magnetic element and the second magnetic element; and
oscillate the substrate relative to the first magnetic element and the second magnetic element.
oscillate the substrate and the cover relative to the first magnetic element and the second magnetic element.


Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of claim 1 sought by the pending application is encompassed by the scope of claim 1 of U.S. Patent No. 10,331,265. As such, claim 1 of the pending application is anticipated by claim 1 of the ‘265 Patent.
The following table maps the dependent claims of the pending application to the claims of the ‘265 Patent.

Dependent Claims of Pending Application
Claims  of U.S. Patent 10,331,265
Claim 12
Claim 1
Claim 13
Claim 10
Claim 14
Claim 2
Claim 15
Claim 3
Claim 16
Claim 4
Claim 17
Claim 7


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Assuming that a proper Terminal Disclaimer is provided, claim 1 would be allowable for the following reasons: The prior art of record fails to teach or suggest, either alone or in combination, “A system comprising: a substrate defining a unitary structure and comprising: a first layer: comprising a first spiral trace; coiled in a first direction; and defining a first end and a second end; and a second layer: arranged below the first layer; and comprising a second spiral trace: coiled in a second direction opposite the first direction; defining a third end and a fourth end, the third end electrically coupled to the second end of the first spiral trace; and cooperating with the first spiral trace to form a multi-layer inductor defining a primary axis and a secondary axis; a first magnetic element: arranged below the substrate; defining a first polarity facing the multi-layer inductor; extending along the primary axis of the multi-layer inductor; and arranged on a first side of the primary axis of the multi-layer inductor; a second magnetic element: arranged below the substrate adjacent the first magnetic element; defining a second polarity, opposite the first polarity, facing the multi-layer inductor; extending along the primary axis of the multi-layer inductor; and arranged on a second side of the primary axis of the multi-layer inductor; and a controller configured to, in response to an input on a touch sensor surface arranged over the substrate, drive an oscillating voltage across the multi-layer inductor during a haptic feedback cycle to: induce alternating magnetic coupling between the multi-layer inductor and the first magnetic element and the second magnetic element; and oscillate the substrate relative to the first magnetic element and the second magnetic element.” (As claimed, emphasis added)
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to Claim 18, the prior art of record fails to teach or suggest, either alone or in combination “ A system comprising: a substrate defining a unitary structure and comprising: a first layer comprising a first spiral trace; coiled in a first direction; and defining a first end and a second end; a bottom layer: arranged below the first layer; and comprising a second spiral trace: coiled in a second direction opposite the first direction; defining a third end and a fourth end, the third end electrically coupled to the second end of the first spiral trace; and cooperating with the first spiral trace to form a multi-layer inductor defining a primary axis; a set of deflection spacers, each deflection spacer in the set of deflection spacers arranged over a discrete deflection spacer location, in a set of discrete deflection spacer locations, on the bottom layer of the substrate; an array of spring elements: coupling the set of deflection spacers to a chassis of a computing device; supporting the substrate on the chassis; and configured to yield to oscillation of the substrate; a first magnetic element: arranged in the chassis below the substrate; defining a first polarity facing the multi-layer inductor; and extending parallel to the primary axis of the multi-layer inductor; and a controller configured to, in response to an input on a touch sensor surface arranged over the substrate, drive an oscillating voltage across the multi-layer inductor during a haptic feedback cycle to: induce alternating magnetic coupling between the multi-layer inductor and the first magnetic element; and oscillate the substrate relative to the first magnetic element and against the set of spring elements.” (As claimed, emphasis added)

Claims 19-20 depend upon claim 18 and thus are also allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakamura		USPGPUB 2005/0180082
Bayramoglu		U.S. Patent 8,981,242











Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694